ELLETT, Justice:
This is an appeal by the landowners from a judgment by the court in a condemnation proceeding. Appellants in their brief say, “The trial. court found damages in the amount of only $4,990.00, despite competent evidence of damages in excess of $50,000.-00.”
The question before us is not whether there was competent evidence which, if believed, would have justified a higher verdict. The question is whether there was competent evidence upon which the trial court could find as he did.1
The parties stipulated that the value of the land taken was $1,870. Hence the only issue for determination at trial was the damage, if any, to the remaining land by reason of the taking of a part thereof.
We need only to consider the testimony of the expert witnesses as set out below to-determine the issues raised by this appeal:
Value before Value after Witness taking taking Total Severance Damage 2
D — 1 $309,500 $255,040 $56,660
D — 2 $384,000 $332,000 $57,000
P-3 None
P-4 $ 3,120
The court apparently believed Witness P-4, as is apparent from adding the severance damage as testified to by him of $3,-120 to the value of the land taken as stipulated, $1,870, because the sum of these figures gives the $4,990 which the court awarded to the landowners.
This award is supported by the evidence,, and there is no basis to reverse the trial court. The judgment is, therefore, affirmed. No costs awarded.
CROCKETT, C. J., and CALLISTERy. TUCKETT, and HENRIOD, JJ., concur.

. Charlton v. Hackett,, 11 Utah 2d 389, 360 P.2d 176; De Vas v. Noble, 13 Utah 2d 133, 369 P.2d 290.


. Witnesses D-l and D-2 deducted from ■ the value of the land after taking small amounts because of the necessity of resurveying some of the lots belonging to the landowners and relocating a small section of road.